DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in figure 1, line 32 should show a connection node with line 31 and not line 40; figures 2-4, a connection node should show a connection between line 29 and line PB2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Page 20 line 10, the phrase “deenergized switching” should be replace with “energized switching”, as this is when port 18.3 is connected with port 18.2.  Page 22 line 18, “inlet valve 26” should be replaced with “outlet valve 28”, as this valve is used for ventilating the brake line and not inlet valve 26.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2015 110 386 A1 to Schwab et al.
Re-claim 1, Schwab et al. disclose an electropneumatic brake control module for commercial vehicles, comprising: a supply port 1 connected to a compressed air supply; a first axle channel port 2; a pneumatically controlled inlet/outlet valve unit RLV for outputting a first braking pressure at the first axle channel port; an electropneumatic pilot control unit (EV and RV) for outputting at least a first control pressure at the inlet/outlet valve unit; a redundancy pressure port 4 transmits a redundancy pressure, and a redundancy valve unit EV is connected to 
Re-claim 2, the first braking pressure from the inlet/outlet valve unit RLV is directly fed from the supply port to the first axle channel port without boosting.  Schwab et al. make no mention of a boosted pressure from line 1 to line 2.
Re-claim 3, the redundancy valve unit is connected to the inlet/outlet valve unit for enabling an output of the redundant braking pressure via a first outlet line for venting the first axle channel port at the first axle channel port in the event of a pilot control unit fault.  The pressure from line 1 represents the redundant brake pressure, and this pressure is transmitted along the outlet line.
Re-claim 8, the redundancy valve unit has a relay valve for volume boosting of the redundancy pressure.  The input pressure from line 4 is less than the pressure along line 1.
Claim(s) 1-3, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0210365 A1 to Lulfing et al.
Re-claim 1, Lulfing et al. disclose an electropneumatic brake control module for commercial vehicles, comprising: a supply port connected to a compressed air supply 4; a first axle channel port 13/9; a pneumatically controlled inlet/outlet valve unit 18 for outputting a first braking pressure at the first axle channel port; an electropneumatic pilot control unit 15/16 for outputting at least a first control pressure at the inlet/outlet valve unit; a redundancy pressure port 3a transmits a redundancy pressure, and a redundancy valve unit 17 is connected to the redundancy pressure port for outputting a redundancy braking pressure at the first axle channel 
Re-claim 2, the first braking pressure from the inlet/outlet valve unit 18 is directly fed from the supply port to the first axle channel port without boosting.  Lulfing et al. make no mention of a boosted pressure from the input to the output.
Re-claim 3, the redundancy valve unit is connected to the inlet/outlet valve unit for enabling an output of the redundant braking pressure via a first outlet line for venting the first axle channel port at the first axle channel port in the event of a pilot control unit fault.  The pressure from the input line (as connected to source 4) represents the redundant brake pressure, and this pressure is transmitted along the outlet line.
Re-claim 8, the redundancy valve unit has a relay valve for volume boosting of the redundancy pressure.  The control input pressure is less than the source pressure 4.
Allowable Subject Matter
Claims 4-7, and 9-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Frank et al., Klostermann et al., Herges et al., Van Tiel, Didwiszus et al. and Struwe et al. each teach an electropneumatic brake control module with a redundant pressure source.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
January 26, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657